Citation Nr: 0707104	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1951 to November 1955 and from February 1959 to October 1979.  
The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case was subsequently 
transferred to the RO in Nashville, Tennessee.

The case was previously before the Board in June 2004 and 
June 2006.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The veteran died in January 2001, at the age of 66.  The 
immediate cause of death was listed as "massive 
cerebrovascular accident."  Myocardial infarction was listed 
as a significant condition contributing to death but not 
resulting in the underlying cause of death.

2.  At the time of his death, the veteran was service-
connected for bilateral total knee arthroplasty and left ear 
hearing loss; a total disability rating for compensation 
based on  individual unemployability (TDIU) was in effect at 
the time of the veteran's death.  

3.  The competent medical evidence of record indicates that 
the veteran's bilateral knee arthroplasty contributed to deep 
venous thrombosis of the lower extremities which contributed 
to the fatal stroke.  


CONCLUSION OF LAW

A service-connected disability substantially contributed to 
cause the veteran's death.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the appellant 
veteran by granting entitlement to service connection for the 
cause of the veteran's death.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The Board has reviewed all of the evidence in the claims 
file, which includes, but is not limited to: the appellant's 
contentions and hearing testimony; the veteran's service 
medical records; post-service service department medical 
records; VA medical records; and VA medical opinions.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the claim 
for entitlement to service connection for the cause of the 
veteran's death.  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service-connected disability to be a contributory cause 
of death it must have contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

In this case, the death certificate shows that the veteran 
died in January 2001, at the age of 66.  The immediate cause 
of death was listed as "massive cerebrovascular accident."  
Myocardial infarction was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  No autopsy was conducted.  

At the time of the veteran's death service connection was in 
effect for total right knee arthroplasty at 60 percent; total 
left knee arthroplasty at 30 percent; and left ear hearing 
loss at a noncompensable (0%) disability rating.  The 
veteran's combined disability rating was 80 percent and a 
total disability rating for compensation based on  individual 
unemployability (TDIU) was in effect at the time of the 
veteran's death.  

VA medical treatment records from shortly before the 
veteran's death reveal that the veteran was evaluated for 
complaints of shortness of breath beginning in April 2001.  
At this point pitting edema of the lower extremities was 
noted and deep venous thrombosis of the lower extremities was 
suspected.  May 2001 VA Doppler studies confirmed bilateral 
deep venous thrombosis of the lower extremities.  

The veteran died while an inpatient at a VA medical center 
(VAMC).  The terminal hospital summary indicated a diagnosis 
of massive brain stem and mid-brain cerebrovascular accident, 
a stroke.  Coronary artery disease with a recent myocardial 
infarction (heart attack), deep venous thrombosis, and 
pulmonary embolism were also noted.  An October 2001 VA 
medical opinion indicated that the possibility did exist that 
the deep venous thrombosis contributed to the veteran's fatal 
stroke.  In August 2003, the veteran's daughter testified at 
a hearing before a VA Decision Review Officer.  She testified 
that she was an Army surgical nurse and that she believed 
that the veteran's decreased mobility from the service-
connected knee replacement surgeries resulted in his 
developing the deep venous thrombosis of the lower 
extremities, which then contributed to cause the veteran's 
fatal stroke.

In April 2005, another VA medical opinion was obtained.  This 
opinion stated that it was "as likely as not that the 
immobility caused by [the veteran's service-connected] knee 
conditions did cause his bilateral lower extremity DVTs [deep 
venous thrombosis] and resultant pulmonary embolisms."    

The veteran was not service-connected for deep venous 
thrombosis at the time of his death.  However, in deciding 
the claim for service connection for the cause of the 
veteran's death, the Board must also consider whether the 
deep venous thrombosis that apparently combined to contribute 
to the fatal stroke and cause the veteran's death may be 
service-connected.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for a disability which is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002).  

The veteran was service-connected for his bilateral total 
right knee arthroplasty.  The April 2005 VA medical opinion 
states that the immobility caused by this service-connected 
disability caused the deep venous thrombosis.  The October 
2001 VA medical opinion states that the DVT contributed to 
the fatal stroke.  Accordingly, the evidence of record 
supports a grant of service connection for the 
cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


